Case 19-11534-CSS   Doc 439   Filed 10/01/19   Page 1 of 13
                                                                                  Case 19-11534-CSS                                          Doc 439                    Filed 10/01/19                      Page 2 of 13

In re: Charming Charlie Holdings Inc., et al .
                                                                                                                                                                                      19-11534 (CSS)
                                                                                                                Reporting Period:                                        August 2019: 8/4/19 - 8/31/19
                                                                                                                Federal Tax I.D. #                                                        XX-XXXXXXX


                                                                               Notes to the Monthly Operating Report
GENERAL:
Charming Charlie Holdings Inc. and its related debtor legal entitie
Debtor                                                                               Case Number                      Tax ID
Charming Charlie Holdings Inc                                                       19-11534 (CSS)                  XX-XXXXXXX
Charming Charlie Canada LLC                                                         19-11535 (CSS)                  XX-XXXXXXX
Charming Charlie International LLC                                                  19-11536 (CSS)                  XX-XXXXXXX
Charming Charlie LLC                                                                19-11537 (CSS)                  XX-XXXXXXX
Charming Charlie Manhattan LLC                                                      19-11538 (CSS)                  XX-XXXXXXX
Charming Charlie USA, Inc                                                           19-11539 (CSS)                  XX-XXXXXXX
Poseidon Partners CMS, Inc.                                                         19-11540 (CSS)                  XX-XXXXXXX

General Notes:                                                            Charming Charlie Holdings Inc.

The financial and supplemental information contained herein are preliminary, unaudited, and may not comply in all material respects with generally accepted accounting principles in the United States
of America ("U.S. GAAP"). Individual Debtor entities are presented in the accompanying statement of operations.

The financial information has been derived from the books and records of the Debtors. The information presented is based on the Debtors fiscal month based on the standard 4-5-4 retail fiscal
calendar. This information, however, has not been subject to certain procedures that would typically be applied to financial information in accordance with U.S. GAAP, and upon application of such
procedures, the Debtors believe that the financial information could be subject to changes, which could be material.
The financial information contained herein is presented on a preliminary and unaudited basis and remains subject to future adjustments.

The results of operations contained herein represent the impact of the liquidation going out of business sales and the back office support of that process. The results are not necessarily indicative of
results which may be expected for any other period or for the full year and may not necessarily reflect the combined results of operations and financial position of the Debtors in the future.
Receivables and payables among the Debtors and between the Debtors and Non-Debtors have not been eliminated from the Statement of Operations (Income Statements) or Balance Sheets contained
herein. No conclusion as to the legal obligation related to these intercompany transactions is made by the presentation herein. As a result, the completeness and accuracy of this information is
undetermined.
Note: Charming Charlie Holdings Inc., et al. emerged from bankruptcy April 24, 2018. The results presented are those of the successor company only
Certain amounts may appear to be clerically inaccurate as they are presented in thousands and are subject to rounding differences. Certain amounts in prior filings may have been reclassified to
conform to the current filing presentation.
Notes to MOR-1 and MOR-1a:
Attached to MOR-1 is a listing of the Debtors' bank accounts (see MOR-1a) that had a closing cash book balance by account number for the reporting period.. All accounts with a zero dollar balance
have been suppressed. The balance of Charming Carlie LLC account 2768 represents outstanding checks.
Notes to MOR-2 and MOR-3:
The financial information contained herein is presented on a preliminary and unaudited basis and remains subject to future adjustments.
Accounts Receivable and Accounts Payable may include intercompany balances among the Debtors, and between the Debtors and Non-Debtors. See General Notes regarding elimination of these
balances.
Other Revenue represents intercompany management fee income and Debtor's revenue on the sale of augmented goods.
The balance sheets contained herein reflect unconsolidated company balances and are shown prior to any applicable intercompany eliminations.

Notes to MOR-3a:
MOR 3a is a detailed view of the company Liabilities Subject to Compromise broken out for each debtor.

Notes to MOR-3b:
MOR 3b is the July pre-petition balance sheet broken out for each debtor.
Notes to MOR-4:
The post-petition tax activity presented includes pre-and post- petition tax liabilities. The closing tax position disclosed in MOR-4 (July) presented for Corporate Income tax was presented in error a
a liability, but in fact was a receivable. MOR-4 (August) corrects this error.

The Post-Petition Debts presented represent the unpaid trade payables to third parties. Intercompany payables and other accruals that roll up to the Accounts payable line in the balance sheet are
excluded from this table.
Notes to MOR-5:
Accounts Receivable, MOR-5, is intentionally left blank. The debtors do not have any trade related AR outside of credit card receivables, which they include in cash equivalents. The majority of the
AR on the balance sheet relates to tenant allowances and intercompany balances.
                                                                                     Case 19-11534-CSS                                                Doc 439                    Filed 10/01/19                                  Page 3 of 13

In re: Charming Charlie Holdings Inc., et al .
MOR-1                                                                                                                                                                                                                                                                                                                  19-11534 (CSS)
                                                                                                                                                                                                                                                                                 Reporting Period:         August 2019: 8/4/19 - 8/31/19
                                                                                                                                                                                                                                                                                 Federal Tax I.D. #                         XX-XXXXXXX


                                                                                                                                          Schedule of Cash Receipts and Disbursements
                                                                                                                                                            (000's)

Charming Charlie Holdings Inc. and its related debtor legal entities                                                                See Notes to the MOR related to MOR-1

                                                                                                           Intercompany           Intercompany        Non Debtor on         Asset Based
                                                                                      External         Disbursements to Non-    Disbursements to        Behalf of             Lending                Term Loan                Total            Asset Based          Intercompany           Cash
Debtor                                                  Case Number                Disbursements              Debtors                Debtors            Debtors            Disbursements              Payments            Disbursements      Lending Receipts          Receipts           Receipts           Total Cash Receipts
Charming Charlie LLC                                   19-11537 (CSS)          $            (17,828)   $                (40)    $         (1,036)     $         -      $            (3,489)     $              (104)     $        (22,497)   $        39,555    $                  82   $     3,655    $                       43,292
Charming Charlie USA, Inc.                             19-11539 (CSS)          $               (900)   $                -       $            (82)     $         -      $                -       $               -        $           (982)   $           -      $              1,036    $         14   $                         1,050
Charming Charlie International LLC                     19-11536 (CSS)          $                -      $                -       $            -        $         -      $                -       $               -        $            -      $           -      $                -      $       -      $                           -
Charming Charlie Canada LLC (USD)                      19-11535 (CSS)          $                -      $                -       $            -        $         -      $                -       $               -        $            -      $           -      $                -      $       -      $                           -
Charming Charlie Holdings Inc.                         19-11534 (CSS)          $                -      $                -       $            -        $         -      $                -       $               -        $            -      $           -      $                -      $       -      $                           -
Charming Charlie Manhattan LLC                         19-11538 (CSS)          $                -      $                -       $            -        $         -      $                -       $               -        $            -      $           -      $                -      $       -      $                           -
Poseidon Partners CMS, Inc.                            19-11540 (CSS)          $                -      $                -       $            -        $         -      $                -       $               -        $            -      $           -      $                -      $       -      $                           -

                                            Total                              $            (18,728) $                  (40) $            (1,118) $            -       $            (3,489) $                  (104) $            (23,478)   $        39,555    $              1,118    $     3,669    $                        44,342


                                                                                                                                                        19-11538
                                                       19-11537 (CSS)              19-11539 (CSS)         19-11535 (CSS)         19-11540 (CSS)           (CSS)            19-11536 (CSS)           19-11534 (CSS)
                                                                                                                                                       Charming
                                                                                                                                                         Charlie
                                                                               Charming Charlie          Charming Charlie       Poseidon Partners      Manhattan       Charming Charlie         Charming Charlie
                                                    Charming Charlie LLC          USA, Inc.                Canada LLC              CMS, Inc.               LLC         International LLC          Holdings Inc.

  Other Non-Merch                                                        999                   461
  Payroll / T&E                                                        3,975                   276
  Occupancy                                                              759                     4
  Sales & Use Tax                                                      3,350                     -
  Merch                                                                    -                     -
  Professional-Liquidation Fees                                        8,745                   158
  DIP Facility Fee                                                         -                     -
  US Trustee Fees                                                          -                     -


Total                                                              17,828                      900                          -                     -                -                        -                        -
                                                 Case 19-11534-CSS                  Doc 439         Filed 10/01/19           Page 4 of 13


In re: Charming Charlie Holdings Inc., et al .
MOR-1a
                                                                                                                                                                      19-11534 (CSS)
                                                                                               Reporting Period:                                         August 2019: 8/4/19 - 8/31/19
                                                                                               Federal Tax I.D. #                                                         XX-XXXXXXX

                                                         Bank Reconciliation (or copies of Debtors' bank reconciliations)
                                                                                     (000's)

Charming Charlie Holdings Inc. and its related debtor legal entities                            See Notes to the MOR related to MOR-1a

Entity                                        Case Number          Bank Name                         Last 4 Digits of Account No.              Closing Cash Book (August 31, 2019)
Charming Charlie USA, Inc.                    19-11539 (CSS)                                   Sub Total                                       $                                 (3)
                                                                   Wells Fargo                 1192                                                                            111
Charming Charlie LLC                          19-11537 (CSS)                                   Sub Total                                       $                           23,596
                                                                   First Tennessee             0400                                                                              55
                                                                   Bank of America             6310                                                                              20
                                                                   JPMC                        1183                                                                              24
                                                                   US Bank                     9582                                                                              32
                                                                   PNC                         6051                                                                            -
                                                                   Wells Fargo                 0730*                                                                             (4)
                                                                   Wells Fargo                 1564
                                                                   Wells Fargo                 2768*                                                                            (429)
                                                                   Wells Fargo                 7051                                                                               29
                                                                   Wells Fargo                 9823                                                                           19,999
                                                                   Wells Fargo                 9849                                                                              103
                                                                   Wilmington Trust            2-000                                                                           3,767
                                              Total                                                                                            $                              23,593
* Zero Balance Accounts (ZBA)

The signatory hereto attests that the accounts have been reconciled in accordance with the Debtors' ordinary course accounting practices during the reporting period.
                                                     Case 19-11534-CSS                      Doc 439            Filed 10/01/19             Page 5 of 13

In re: Charming Charlie Holdings Inc., et al .
MOR-1b
                                                                                                                                                                                                  19-11534 (CSS)
                                                                                                                                                            Reporting Period:        August 2019: 8/4/19 - 8/31/19
                                                                                                                                                            Federal Tax I.D. #                        XX-XXXXXXX

                                                                                  Schedule of Professional Fees and Expenses Paid
                                      This schedule is to include all retained professional payments from case inception to current month (includes creditor professionals)


                                                                                                             Check              Amount Paid during period                        Paid to date
                                                    Amount
Payee                                               Approved     Payor                              Number          Date            Fees           Expenses          Fees                    Expenses
Covington & Burling LLP                             $     26,514    Charming Charlie USA            24000185      8/16/2019     $    25,773    $          741   $       25,773   $                           741
Prime Clerk LLC                                     $    131,705    Charming Charlie USA            24000189      8/22/2019     $    34,834    $       96,871   $       34,834   $                        96,871
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                                                                                                                                $          -     $                           -
                                                 Case 19-11534-CSS                   Doc 439      Filed 10/01/19               Page 6 of 13


In re: Charming Charlie Holdings Inc., et al .
MOR-1c
                                                                Reporting Period:              August 2019: 8/4/19 - 8/31/19
                                                                Federal Tax I.D. #                              XX-XXXXXXX


For Period Ending August 31, 2019


                                                                               Transactions
      Running DIP ABL Balance
  Ending Daily
 Balance Per DIP
                                 (447)
ABL Daily Balance                                                                        Interest & Fees    Interest & Fee
     Report                                        Advance         Paydown                    Due             Payments
           8/5/2019          (17,266)                   2,500                  -
           8/5/2019          (18,768)                       -            (1,502)
           8/6/2019          (23,103)                       -            (4,336)
           8/7/2019          (23,003)                     100                  -
           8/7/2019          (23,898)                       -              (895)
           8/8/2019          (24,765)                       -              (866)
           8/9/2019          (22,015)                   2,750                  -
           8/9/2019          (22,804)                       -              (789)
          8/12/2019          (22,754)                      50                  -
          8/12/2019          (23,736)                       -              (982)
          8/13/2019          (23,730)                       -                  -                        5
          8/13/2019          (26,699)                       -            (2,969)
          8/14/2019          (24,649)                   2,050                  -
          8/14/2019          (25,253)                       -              (604)
          8/15/2019          (25,888)                       -              (635)
          8/16/2019          (23,988)                   1,900                  -
          8/16/2019          (24,584)                       -              (596)
          8/19/2019          (24,581)                       -                  -                       3
          8/19/2019          (22,781)                   1,800                  -                       -
          8/19/2019          (22,521)                       -                  -                     260
          8/19/2019          (22,356)                       -                  -                     165
          8/19/2019          (22,313)                       -                  -                      42
          8/19/2019          (22,953)                       -              (639)
          8/20/2019          (24,966)                       -            (2,013)
          8/21/2019          (25,433)                       -              (467)
          8/22/2019           (2,480)                  22,453                  -                     500
          8/22/2019           (2,469)                       -                  -                      11
          8/22/2019           (2,994)                       -              (524)
          8/23/2019           (3,464)                       -              (470)
          8/26/2019           (4,013)                       -              (549)
          8/27/2019           (5,657)                       -            (1,644)
          8/28/2019           (5,964)                       -              (307)
          8/29/2019               (11)                  5,953                  -
          8/29/2019               (11)                      -                  -
          8/29/2019             (252)                       -              (241)
          8/30/2019             (447)                       -              (195)
                                                         Case 19-11534-CSS                             Doc 439              Filed 10/01/19                     Page 7 of 13

 In re: Charming Charlie Holdings Inc., et al .
 MOR-2                                                                                                                                                                                      17-12906 (CSS)
                                                                                                                                       Reporting Period:                         August 4 - August 31, 2019
                                                                                                                                       Federal Tax I.D. #                                       XX-XXXXXXX

                                                                           (See Notes to the MOR related to MOR-2)
 For Period Ending August 31, 2019

                                                   19-11537 (CSS)       19-11539 (CSS)       19-11535 (CSS)       19-11540 (CSS)        19-11538 (CSS)      19-11536 (CSS)            19-11534 (CSS)
                                                    XX-XXXXXXX       XX-XXXXXXX        XX-XXXXXXX       XX-XXXXXXX       XX-XXXXXXX       XX-XXXXXXX                                    XX-XXXXXXX
                                                  Charming Charlie Charming Charlie Charming Charlie Poseidon Partners Charming Charlie Charming Charlie                             Charming Charlie
               August 2019: 8/4/19 - 8/31/19           LLC            USA, Inc.       Canada LLC        CMS, Inc.       Manhattan LLC International LLC                                Holdings Inc.


e Operating Revenue
   Net Sales                                                12,687                    -                       -                    -                                         -                           -
   Total Other Revenue                                       1,050               10,247                       -                    -                                         -                           -
  Total Operating Revenue                                   13,737               10,247                       -                    -                                         -                           -

   Cost of Goods Sold                                         4,386                      -                    -                    -                                         -                           -
   Gross Margin                                               9,351                      -                    -                    -                                         -                           -

GSG&A
  Compensation.                                               3,148                1,277                      -                    -                                         -                           -
  Occupancy                                                (43,426)                     5                     -                    -                                         -                           -
  Other Selling Expenses                                        236                      -                    -                    -                                         -                           -
  Loss Prevention                                             1,653                     -                     -                    -                                         -                           -
  Advertising                                                    (3)                 102                      -                    -                                         -                           -
  Human Resources                                                 23                  (5)                     -                    -                                         -                           -
   Insurance                                                        -                 73                      -                    -                                         -                           -
   Tax Expenses                                                  99                      -                    -                    -                                         -                           -
   External Support                                          14,892              (5,660)                      -                    -                                         -                           -
   Total Vehicle Expenses (66VEH)                              (84)                      -                    -                    -                                         -                           -
   Total Travel Expense (66TRV)                                  13                      -                    -                    -                                         -                           -
   Travel and Vehicle                                          (72)                      -                    -                    -                                         -                           -
   IT Expenses                                                  345                  264                      -                    -                                         -                           -
   Communication Expenses                                      (67)                     -                     -                    -                                         -                           -
   Supplies                                                    (37)                      -                    -                    -                                         -                           -
   Total SG&A                                              (22,558)              (3,933)                      -                    -                                         -                           -

   Operating Income / (Loss)                                31,909               14,180                       -                    -                                         -                           -

   Other Income / (Expenses)                                41,589                       -                    -                    -                                         -                           -

   EBITDA                                                   (9,680)              14,180                       -                    -                                         -                           -

   Depreciation & Ammorization                                1,369                      -                                         -                                         -                           -

   EBIT                                                    (11,049)              14,180                                            -                                         -                           -

   Interest Expenses                                            552                    -                      -                    -                                    (8)                              -
                                                                                       -                      -                    -                                      -                              -
   Income Before Taxes                                     (11,601)              14,180                       -                    -                                      8                              -

   Income Taxes                                                 125               (808)                       -                    -                                         2                           -
   Net Income / (Loss)                                     (11,726)              14,988                                                                                      6
                                                                       Case 19-11534-CSS                                               Doc 439                        Filed 10/01/19                                      Page 8 of 13

In re: Charming Charlie Holdings Inc., et al .
MOR-3                                                                                                                                                                                                                   19-11534 (CSS)
                                                                                                                                                                              Reporting Period:             ugust 2019: 8/4/19 - 8/31/19
                                                                                                                                                                              Federal Tax I.D. #                            XX-XXXXXXX



                                                                                         Unaudited Balance Sheet
                                                                                                    (000's)
                                                                                (See Notes to the MOR related to MOR-3)
For Period Ending August 31, 2019



                                                 19-11537 (CSS)            19-11539 (CSS)          19-11535 (CSS)             19-11540 (CSS)            19-11538 (CSS)             19-11536 (CSS)                 19-11534 (CSS)
                                                     XX-XXXXXXX             XX-XXXXXXX               XX-XXXXXXX                XX-XXXXXXX                XX-XXXXXXX                  XX-XXXXXXX                     XX-XXXXXXX

                                                   Charming            Charming Charlie           Charming Charlie        Poseidon Partners         Charming Charlie              Charming Charlie               Charming Charlie
                         August 31, 2019
                                                  Charlie LLC             USA, Inc.                 Canada LLC               CMS, Inc.               Manhattan LLC                International LLC                Holdings Inc.

Assets
Cash and Cash Equivalents                        $        24,369       $              (518) $                     -       $                 -       $                 -       $                     -        $                       -
Accounts Receivable                                         5,262                  (33,903)                           -                         -                         -                    2,380                             10,000
Prepaid Expenses and Other Current Assets                 (1,129)                     1,805                           -                         -                         -                             -                                -
Loaded Inventory                                                   -                          -                       -                         -                         -                             -                                -
Current Deferred Tax Assets                                 6,189                    65,143                           -                         -                         -                             -                                -
Total Current Assets                                       34,690                    32,526                           -                         -                         -                    2,380                             10,000
Property Plant and Equipment (net)                                 -                          -                       -                         -                         -                             -                                -
Trademarks-Fixed Assets                                            -                          -                       -                         -                         -                             -                                -
Long Term Deferred Tax Assets                                      -                          -                       -                         -                         -                             -                                -
Other Assets                                                  889                         4                           -                         -                         -                        -                                  -
Total Assets                                               35,579                    32,530                           -                         -                         -                    2,380                             10,000


Liabilities
CURRENT LIABILITIES
Accounts Payable                                            5,432                    14,943                           -                         -                         -                         10                                   -
Sales Tax Payable                                         (1,152)                        (41)                         -                         -                         -                             -                                -
Accrued Expenses                                         (10,910)                     (132)                           -                         -                         -                             -                                -
Other Current Liabilities                                   7,206                    (7,733)                          -                         -                         -                             -                                -
Income Tax Payable                                        (3,695)                    29,021                           -                         -                         -                       (189)                                  -
Current Portion of Long Term Debt                            447                              -                       -                         -                         -                             -                                -
Current Portion Deferred Rent                               (173)                             -                       -                         -                         -                             -                                -
Total Current Liabilities                                 (2,845)                    36,057                           -                         -                         -                       (177)                                  -

Liabilities Subject to Compromise
Accounts Payable                                 $        (25,897) $                 (6,797) $                    -       $                 -       $                 -       $                     -        $                       -
Received Not Vouchered                           $          (258) $                       -                           -                         -                         -                             -                                -
Duty Payable                                     $             -       $               (445)
Term Loan                                                 (50,726)                       -                            -                         -                         -                             -                                -
28999 - Liabilities Subject to Compromise                 (76,882)                   (7,243)                          -                         -                         -                             -                                -
LT Portion of Deferred Rent                                        -                          -                       -                         -                         -                             -                                -
Long-Term Debt                                                     -                          -                       -                         -                         -                             -                                -
Capital Leases                                               (36)                             -                       -                         -                         -                             -                                -
LT Deferred Income Taxes                                           -               (54,005)                           -                         -                         -                             -                                -
Total Liabilities                                        (79,763)                  (25,191)                           -                         -                         -                       (178)                                  -


Shareholders' Equity
Common Stock                                                       -                          -                       -                         -                         -                             -                          (300)
Additional Paid-In Capital                                         -                          -                       -                         -                         -                             -                        (9,700)
YTD Net (Income)/Loss                                        875                      4,124                           -                         -                         -                        (43)                                  -
32000 - Retained Earnings - Current Year                   43,748                  (11,464)                           -                         -                         -                       (559)                                  -
32050 - Retained Earnings (Intercompany)                    (440)                          -                                                                                                  (1,600)                                    -
Retained Earnings / (Deficit)                              44,184                    (7,339)                          -                         -                         -                   (2,202)                                    -


Total Equity                                               44,184                   (7,339)                           -                         -                         -                   (2,202)                          (10,000)
Total Liabilities and Equity                             (35,579)                  (32,530)                           -                         -                         -                   (2,380)                          (10,000)
                                         Case 19-11534-CSS   Doc 439        Filed 10/01/19      Page 9 of 13


In re: Charming Charlie Holdings Inc., et al .
MOR-3a
                                                                                                                                  17-12906 (CSS)
                                                                                     Reporting Period:                 August 4 - August 31, 2019
                                                                                     Federal Tax I.D. #                               XX-XXXXXXX

                                                                  (000's)
For Period Ending August 31, 2019


                                                      Charming Charlie LLC            Charming Charlie USA, Inc.
                                                         19-11537 (CSS)                    19-11539 (CSS)              TOTAL
                                                           XX-XXXXXXX                        XX-XXXXXXX

Accounts Payable                                 $                          25,897   $                     6,797   $          32,695
Received Not Vouchered                           $                             258   $                        -    $             258
Duty Payable                                     $                               -   $                       445   $             445
Term Loan                                        $                          50,726   $                        -    $          50,726



                                                 $                          76,882   $                     7,243   $          84,125


DIP Facility Balances                                     Balance August 31, 2019
ABL DIP                                          $                           (447)
                                                               Case 19-11534-CSS                                             Doc 439                         Filed 10/01/19                                   Page 10 of 13

In re: Charming Charlie Holdings Inc., et al .
MOR-3b                                                                                                                                                                                                                     19-11534 (CSS)
                                                                                                                                                                                 Reporting Period:            August 2019: 8/4/19 - 8/31/19
                                                                                                                                                                                 Federal Tax I.D. #                            XX-XXXXXXX
                                                                                 (See Notes to the MOR related to MOR-3)
For Period Ending August 31, 2019



                                                     19-11537 (CSS)           19-11539 (CSS)           19-11535 (CSS)            19-11540 (CSS)            19-11538 (CSS)            19-11536 (CSS)                 19-11534 (CSS)

                                                      XX-XXXXXXX                XX-XXXXXXX              XX-XXXXXXX                XX-XXXXXXX                XX-XXXXXXX                XX-XXXXXXX                      XX-XXXXXXX

                                                 Charming Charlie          Charming Charlie USA, Charming Charlie            Poseidon Partners         Charming Charlie           Charming Charlie            Charming Charlie Holdings
                      As of July 11, 2019
                                                      LLC                          Inc.            Canada LLC                   CMS, Inc.               Manhattan LLC             International LLC                     Inc.

Assets
 CURRENT ASSETS
   Cash and Cash Equivalents                     $              2,396 $                      (736) $                 -       $                 -       $                 -       $                    -       $                          -
   Accounts Receivable                                           8,457                  (39,338)                         -                         -                         -                     2,364                             10,000
   Prepaid Expenses and Other Current Assets                     5,031                        2,144                      -                         -                         -                            -                                  -
   Loaded Inventory                                             19,768                            -                      -                         -                         -                            -                                  -
   Current Deferred Tax Assets                                         -                          -                      -                         -                         -                            -                                  -
     Total Current Assets                                       35,652                  (37,930)                         -                         -                         -                     2,364                             10,000
   Property Plant and Equipment (net)                           49,709                            -                      -                         -                         -                            -                                  -
   Trademarks                                                         42                          -                      -                         -                         -                            -                                  -
   Long Term Deferred Tax Assets                                 6,189                       65,144                      -                         -                         -                            -                                  -
   Other Assets                                                  1,263                          260                      -                         -                         -                         -                                  -
    Total Assets                                                92,855                       27,474                      -                         -                         -                     2,364                             10,000


Liabilities
 CURRENT LIABILITIES
   Accounts Payable                              $              2,018 $                      3,037 $                 -       $                 -       $                 -       $                    10 $                               -
   Sales Tax Payable                                           (1,435)                         (41)                      -                         -                         -                            -                                  -
   Accrued Expenses                                            (7,178)                        (265)                      -                         -                         -                            -                                  -
   Other Current Liabilities                                       (211)                 (9,055)                         -                         -                         -                            -                                  -
   Income Tax Payable                                          (3,380)                       30,299                      -                         -                         -                     (185)                                     -
   Current Portion of Long Term Debt                          (18,050)                            -                      -                         -                         -                            -                                  -
   Current Portion of Capital Leases                                (91)                          -                      -                         -                         -                            -                                  -
   Current Portion Deferred Rent                              (16,904)                            -                      -                         -                         -                            -                                  -
                                                                                                  -                      -                         -                         -                            -                                  -
     Total Current Liabilities                                (45,231)                       23,975                      -                         -                         -                     (175)                                     -


   Liabilities Subject to Compromise
   Accounts Payable                                                    -                          -                      -                         -                         -                            -                                  -
   Received not Vouchered                                              -                          -                      -                         -                         -                            -                                  -
   Duty Payable                                                        -                          -                      -                         -                         -                            -                                  -
   Liabilities Subject to Compromise                                   -                          -                      -                         -                         -                            -                                  -
   LT Portion of Deferred Rent                                (37,657)                            -                      -                         -                         -                            -                                  -
   Long-Term Debt                                             (62,123)                            -                      -                         -                         -                            -                                  -
   Capital Leases                                                   (36)                          -                      -                         -                         -                            -                                  -
   Other LT Liabilities                                        (1,724)                            -                      -                         -                         -                            -                                  -
   LT Deferred Income Taxes                                            -                (54,005)                         -                         -                         -                            -                                  -
     Total Liabilities                                       (146,771)                  (30,030)                         -                         -                         -                     (175)                                     -


Shareholders' Equity
   Common Stock                                                        -                          -                      -                         -                         -                            -                           (300)
   Additional Paid-In Capital                                          -                          -                      -                         -                         -                            -                          (9,700)
   YTD Net (Income)/Loss                                            949                      13,459                      -                         -                         -                      (30)                                     -
   Retained Earnings - PY                                       53,407                  (10,903)                         -                         -                         -                     (559)                                     -
   Retained Earnings (Intercompany)                                (440)                                                                                                                       (1,600)
   Retained Earnings                                            53,916                        2,556                      -                         -                         -                 (2,189)                                       -


     Total Equity                                               53,916                     2,556                         -                         -                         -                 (2,189)                             (10,000)
     Total Liabilities and Equity                             (92,855)                  (27,474)                         -                         -                         -                 (2,364)                             (10,000)
                                                  Case 19-11534-CSS                      Doc 439        Filed 10/01/19             Page 11 of 13


In re: Charming Charlie Holdings Inc., et al .
MOR-4                                                                                                                                                                          19-11534 (CSS)
                                                                                                                                              Reporting Period:    August 2019: 8/4/19 - 8/31/19
                                                                                                                                              Federal Tax I.D. #                    XX-XXXXXXX


                                                                          Status of Post-Petition Taxes (See Notes to the MOR)
                                                                                                  (000's)

Charming Charlie Holdings Inc. and its           Beginning Tax
                                                                         Amount Withheld           Amount              Ending Tax Liability
related debtor legal entities                      Liability
                                                                           or Accrued               Paid                (August 31, 2019)
                                                (August 4, 2019)

Corporate Income Tax (Federal/State)        $             (28,950)   $                 3,730   $                  -    $           (25,220)
Payroll Tax                                 $                  74    $                 1,123   $               (378)   $               820
Withholding Tax                             $                  -     $                   667   $               (667)   $                -
Property Tax                                $               1,519    $                    82   $                (31)   $             1,570
Other Tax                                   $               1,448    $                 (229)   $                  -    $             1,219
  Total Taxes                               $             (25,909)   $                 5,374   $             (1,076)   $           (21,611)


Please see Debtor Questionnaire for status of tax filings.


                                                                   Summary of Unpaid Post-Petition Debts (See Notes to the MOR)
                                                                                            (000's)

Debtor                                     Case Number                       Current                 31-60                    61-90               Grand Total

Accounts Payable
Charming Charlie Holdings Inc., et al .            19-11534 (CSS) $                    1,574   $                 -     $                -     $           1,574




Total Accounts Payable                                               $                 1,574   $                 -     $                -     $           1,574
                                                 Case 19-11534-CSS          Doc 439          Filed 10/01/19             Page 12 of 13


In re: Charming Charlie Holdings Inc., et al .
MOR-5
                                                                                                                                                                 19-11534 (CSS)
                                                                                                                                  Reporting Period: August 2019: 8/4/19 - 8/31/19
                                                                                                                                  Federal Tax I.D. #                 XX-XXXXXXX

                                                                      Post-Petition Accounts Receivable Reconciliation and Aging (See Notes to the MOR)
                                                                                                           ('000s)


                                                                                                                     Total Accounts       Allowance     Total Accounts Receivable
Debtor                                                 Case Number         0-60           60-90           >90       Receivable (Gross)   for Doubtful             (Net)
                                                                                                                                           Accounts

Charming Charlie Holdings Inc., et al.               19-11534 (CSS)    $          -   $           -   $         -   $              -     $         -    $                      -
                                           Case 19-11534-CSS              Doc 439        Filed 10/01/19         Page 13 of 13


In re: Charming Charlie Holdings Inc., et al .
                                                                                                                   19-11534 (CSS)
                                                                                    Reporting Period: August 2019: 8/4/19 - 8/31/19
                                                                                    Federal Tax I.D. #                 XX-XXXXXXX

                                           Debtor Questionnaire (See Notes to the MOR)

                                                                                            Yes                         No               NOTES:
          1. Have any assets been sold or transferred outside the normal course
          of business during this reporting period? If yes, provide an                       X
          explanation below.                                                                                                             (1)
          2. Have any funds been disbursed from any account other than a
          debtor in possession account this reporting period? If yes, provide an                                        X
          explanation below.
          3. Have all post petition tax returns been timely filed? If no, provide
          an explanation below.                                                                                         X
                                                                                                                                         (2)

          4. Are workers compensation, general liability and other necessary                 X
          insurance coverages in effect? If no, provide an explanation below.

          5. Has any bank account been opened during the reporting period? If
          yes, provide documentation identifying the opened account(s). If an                                           X
          investment account has been opened provide the required
          documentation pursuant to the Delaware Local Rule 4001-3.

          (1) The Company has now closed all stores, its distribution center and sold furniture and fixtures at those locations and at
          the corporate location.

          (2) Federal and State returns for years 2017 and 2018 are in process but not yet filed.




          Charming Charlie Holdings Inc.
